98 F.3d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ralph M. FURR, Plaintiff-Appellant,v.Carlos D. ROMO, Defendant-Appellee.
No. 95-17029.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 10, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Ralph Furr appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his 42 U.S.C. § 1983 action against Dr. Carlos D. Romo, the Assistant Director of the Nevada Equal Rights Commission.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
Upon our de novo review, see Balistreri v. Pacifica Police Dep't, 901 F.3d 696, 699 (9th Cir.1990), we affirm for the reasons stated in the district court's order filed on September 26, 1995.


4
To the extent that Furr contends that he has stated a cause of action for fraud, we conclude that this contention lacks merit because Furr has failed to state a cognizable section 1983 claim.   See Sischo-Nownejad v. Merced Community College Dist., 934 F.2d 1104, 1112 (9th Cir.1991) (stating that section 1983 limits actions to claims involving deprivation of federal constitutional or statutory rights).


5
We have considered Furr's remaining contentions and conclude that they are meritless.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3